Citation Nr: 1328278	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hemochromatosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The Veteran served on active duty from May 1970 to May 1979.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the St. 
Paul Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA electronic claims file associated with 
the Veteran's claim.  A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper claims file or are irrelevant to 
the issue on appeal.


FINDING OF FACT

In a statement received by the Board in July 2013, prior to 
the promulgation of the Board's decision in the appeal, the 
Veteran withdrew his appeal with respect to the issue of 
entitlement to service connection for hemochromatosis. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the 
issue of entitlement to service connection for 
hemochromatosis by the Veteran have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2012, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
January 2013, the requested VHA opinion was incorporated 
into the record.  In February 2013, the Veteran was provided 
with a copy of the VHA opinion.  In May 2013, the Board 
requested an addendum opinion from  the VHA medical expert.  
In May 2013, the requested VHA addendum opinion was 
incorporated into the record.  The Veteran was provided with 
a copy of the VHA addendum opinion in June 2013.  

In a statement received by the Board in July 2013, the 
Veteran responded by indicating that he wished to withdraw 
his appeal with respect to the issue of entitlement to 
service connection for hemochromatosis.  Specifically, he 
indicated that he wished to "canx" his case and requested 
that VA "close this case # for [h]emochromatosis."  The use 
of "canx" is a common abbreviation for cancel.  See 
http://acronyms.thefreedictionary.com/CANX.  

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.   Consequently, in such an instance, 
the Board does not have jurisdiction to review the appeal, 
and the appropriate action by the Board is dismissal.  38 
U.S.C.A. 
§§ 7104, 7105(d).  Given the Veteran's clear intent to 
withdraw his appeal in this matter, further action by the 
Board on this issue would not be appropriate.  
38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to service connection for 
hemochromatosis is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


